COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-281-CR

FABIAN LEE GREEN JR.                                              APPELLANT


                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

           FROM THE 213 TH DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered the “Appellant’s Motion To Withdraw The Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure.

Tex. R. App. P. 42.2(a). No decision of this court having been delivered before

we received this motion, we grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.2(a), 43.2(f).
                                                     PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




      1
          … See Tex. R. App. P. 47.4.
DELIVERED: December 18, 2008